MEMORANDUM **
Jitinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 88 (1992), we deny the petition for review.
 Substantial evidence supports the IJ’s finding that Kaur has not demonstrated a well-founded fear of future persecution on account of an imputed political opinion, because she has not shown that the harm her brother and father suffered creates “a pattern of persecution closely tied” to Kaur. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.1991). Moreover, substantial evidence supports the IJ’s finding that Kaur does not have a well-founded fear of future persecution on the basis of family membership because Kaur’s mother continues to live in India without persecution. See Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir.1996); see also Santos-Lemus v. Mukasey, 542 F.3d 738, 743 (9th Cir.2008) (“Where the claimed group is the family, a family member’s continuing safety is an even more persuasive factor in considering a petitioner’s well-founded fear.”).
Because her asylum claim fails, Kaur’s claim for withholding of removal, which requires a higher standard of proof, fails as well. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.